Case 2:14-cv-00422-SPC-MRM Document 73 Filed 11/17/20 Page 1 of 1 PageID 578
          USCA11 Case: 16-11722 Date Filed: 11/13/2020 Page: 1 of 1


                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                 ________________________

                                     No. 16-11722-AA
                                 ________________________

JAMAAL ALI BILAL,
f.k.a. John L. Burton,
a.k.a. Superman,

                                                 Plaintiff - Appellant,

versus

GEO CARE, LLC,
FNU GARZA,
FCCC Custody Officer, individually and in his official capacity as Transport Officer,
FNU JARVIS, et al.,

                                                 Defendants - Appellees,

DAVID WILKINS,
Secretary, Department of Children & Families,

                                              Defendant.
                                 ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

ORDER:

    A judge of this Court withholds issuance of the mandate in this appeal.



                                                                              DAVID J. SMITH
                                                              Clerk of the United States Court of
                                                                Appeals for the Eleventh Circuit

                                              ENTERED FOR THE COURT - BY DIRECTION
